Title: To George Washington from the Continental Congress Executive Committee, 20 February 1777
From: Continental Congress Executive Committee
To: Washington, George



Sr,
Philadelphia, 20th February 1777.

The enclosed papers were sent to our Office this morning by the Council of Safety for our direction upon the subject matter of their contents: but we have deemed it the more elegible to transmit them to your Excellency and at the same time We beg leave to recal your attention to our letter to you respecting these prisoners wrote some time since. General Gates, who is now present, and to whom we have mentioned them, says that he is of opinion that it is best to delay taking any Steps to release or exchange them for a short time, in which we incline to concur. We are, Sir, with esteem and respect, your Most Obedient Servants,

Robt Morris
Geo. Clymer
Geo. Walton

